Case 2:18-cv-11247-NGE-DRG ECF No. 28 filed 01/31/20   PageID.75   Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOHN H. LENGYEL,
                                        Case No. 18-11247
     Plaintiff,
                                        Hon. Nancy G. Edmunds
v.                                      Magistrate Judge David R. Grand

HERMANN CHRISTOPH,
and ROBERT GRECH,
jointly and severally,

     Defendants.
_______________________________/

                    STIPULATED ORDER OF DISMISSAL

     Upon the stipulation of the parties, and the Court being fully advised in the

premises;

     IT IS ORDERED that this matter is dismissed with prejudice, each party to

bear their own costs and fees.

     This is a final Order and closes the case.

                                        s/ Nancy G. Edmunds
                                        NANCY G. EDMUNDS
Dated: January 31, 2020                 United States District Judge

So stipulated:

/s/ Benjamin J. Wilensky (P75302)
Counsel for Plaintiff

/s/ Robert P. McArdle (P48163)
Counsel for Defendants

                                       -1-
